cone aa weet alah Kopel ©! 4 *

Chan SEeoT Vincent L. Briccetti

 

 

UNITED STATES DISTRICT COURT i fc ee |
SOUTHERN DISTRICT OF NEW YORK | ca
fi

Ta ctson - 7 Siale

 

 

 

Plaintiff(s), CALENDAR NOTICE
v. A cv A/T (VB)
J Defendant(s).
x

 

PLEASE TAKE NOTICE that the above-captioned case has been sehedeted/
re-scheduled for:

___ Status conference | ____Final pretrial conference
: ns Telephone conference ___ Jury selection and trial
: __ Pre-motion conference ____ Bench trial
___ Settlement conference _ ____ Suppression hearing
____ Oral argument . ____ Plea hearing
____ Bench ruling on motion ____ Sentencing

on 7 ‘ T- , 20 21 , at G IO AM, in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from 7. Af

 

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Vincent L. Briccetti
United States District Judge

Dated: SO -/19%- 202;
White Plains, NY

Defense counsel is responsible to make arrangements for this telephone conference.

All parties shall call 1-888-363-4749 Access Code 1703567

-

 
